Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED CORRESPONDENCE
 Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-5 and 14, drawn to providing a digital virtual sponsor to facilitate addiction recovery, using machine learning to determine a response to a request, classified in G16H 50/70 and G06N 20/00.
II. Claims 6-13, drawn to determining the sobriety of a person struggling with addiction by conducting a sobriety challenge, classified in G16H 20/00.


Inventions I and II are related as combination and subcombination.  Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations (MPEP § 806.05(c)).  In the instant case, the combination as claimed does not require the particulars of the subcombination as claimed because combination Invention I does not require determining the sobriety of a person struggling with addiction by having a sobriety challenge.  The computer-implemented method for providing a digital virtual sponsor to facilitate addiction recovery comprising: receiving an inquiry from a person struggling with addiction; analyzing the inquiry to determine a response category using a natural language machine learning model; determining at least one appropriate response to the inquiry based on a scripted interaction .  The subcombination has separate utility such as a computer-implemented method for determining sobriety of a person struggling with addiction comprising: providing a sobriety challenge to the person struggling with addiction using a networked device; receiving a response to the sobriety challenge from the networked device; determining whether the person struggling with addiction successfully completed the sobriety challenge using information received from the networked device; determining sobriety of the person struggling with addiction based on a completion state of the sobriety challenge; and providing a response based on the sobriety state of the person struggling with addiction using the networked device.
The examiner has required restriction between combination and subcombination inventions. Where applicant elects a subcombination, and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and
The inventions have acquired a separate status in the art in view of their different classification;
The inventions have acquired a separate status in the art due to their recognized divergent subject matter;
The inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries);
The prior art applicable to one invention would not likely be applicable to another invention;
The inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the
currently named inventors is no longer an inventor of at least one claim remaining in the
application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an
application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).


 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC C WRZESINSKI whose telephone number is (571)272-6935. The examiner can normally be reached Monday-Friday 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on Monday-Friday 7:30-5:00. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/E.C.W./Examiner, Art Unit 3626                                       

/FONYA M LONG/Supervisory Patent Examiner, Art Unit 3626